

Exhibit 10.03







SYMANTEC CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
RECITALS
A.
The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates.

B.
The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this Performance Based Restricted Stock Unit
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s issuance of rights in respect of
Common Stock in the form of Performance Based Restricted Stock Units (each, a
“PRU”).

C.
All capitalized terms in this Agreement shall have the meaning assigned to them
in Appendix A or B attached hereto. All undefined terms shall have the meaning
assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:
1.
Grant of Performance Based Restricted Stock Units. The Company hereby awards to
the Participant PRUs under the Plan. Each PRU represents the right to receive
one share of Common Stock on vesting based on achievement of the performance
objectives set forth in Appendix B (each, a “Share”), subject to the provisions
of this Agreement (including any Appendices hereto). The number of shares of
Common Stock subject to this Award, the applicable vesting schedule for the PRUs
and the Shares, the dates on which those vested Shares shall be issued to
Participant and the remaining terms and conditions governing this Award shall be
as set forth in this Agreement (including any Appendices hereto).

AWARD SUMMARY
Award Date and Number of Shares Subject to Award:
As set forth in the Notice of Grant of Award (the “Notice of Grant”).
 
 
Vesting Schedule:
The Shares shall vest pursuant to the schedule set forth on Appendix B hereto.


Subject to the provisions of Appendix B hereto, the Shares that may be earned on
each applicable vesting date shall vest on that date only if the employment of
the Participant has not Terminated as of such date, and no additional Shares
shall vest following the Participant’s Termination.
 
 
Issuance Schedule
The Shares in which the Participant vests shall be issuable as set forth in
Paragraph 6. However, the actual number of vested Shares to be issued will be
subject to the provisions of Paragraph 7 (pursuant to which the applicable
withholding taxes are to be collected) and Appendix B.





--------------------------------------------------------------------------------



2.
Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this Agreement and the Plan.

3.
Cessation of Service. Subject to the provisions of Appendix B hereto, should the
Participant’s service as an employee, director, consultant, independent
contractor or advisor to the Company or a Parent, Subsidiary or an Affiliate of
the Company be Terminated for any reason (whether or not in breach of local
labor laws) prior to vesting in one or more Shares subject to this Award, then
the PRUs covering such unvested Shares will be immediately thereafter cancelled,
the Participant shall cease to have any right or entitlement to receive any
Shares under those cancelled PRUs and the Participant’s right to receive PRUs
and vest under the Plan, if any, will terminate effective as of the date that
the Participant is no longer actively providing service. For purposes of
service, transfer of employment between the Company and any Subsidiary or
Affiliate shall not constitute Termination of Service. The Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
providing service for purposes of the Plan.

4.
Corporate Transaction. Subject to the provisions of Appendix B hereto:

a.
In the event of a Corporate Transaction, any or all outstanding PRUs subject to
this Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation may substitute an
equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the PRUs).

b.
In the event such successor corporation (if any) fails to assume this Award or
substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant to
a Corporate Transaction, this Award will expire on such transaction at such time
and on such conditions as the Board shall determine.

c.
Any action taken pursuant to clauses (a) or (b) above must either (i) preserve
the exemption of these PRUs from Section 409A of the Code or (ii) comply with
Section 409A of the Code.

d.
This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

5.
Adjustment in Shares. Should any change be made to the Common Stock by reason of
any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.





--------------------------------------------------------------------------------



6.
Issuance of Shares of Common Stock.

a.
As soon as practicable following the applicable vesting date of any portion of
the PRU (including the date (if any) on which vesting of any portion of this PRU
accelerates), the Company shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the applicable number of
underlying shares of Common Stock that so vested, subject, however, to the
provisions of Paragraph 7 pursuant to which the applicable withholding taxes are
to be collected. In no event shall the date of settlement (meaning the date that
shares of Common Stock are issued) be later than two and one half (2½) months
after the later of (i) the end of the Company’s fiscal year in which the
applicable vesting date occurs or (ii) the end of the calendar year in which the
applicable vesting date occurs.

b.
If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, then
any units that otherwise would have been settled during the first six months
following the Participant’s separation from service will instead be settled
during the seventh month following the Participant’s separation from service,
unless the settlement of those units is exempt from Section 409A of the Code.

c.
In no event shall fractional Shares be issued.

d.
The holder of this Award shall not have any stockholder rights, including voting
rights, with respect to the Shares subject to the PRUs until the Award holder
becomes the record holder of those Shares following their actual issuance and
after the satisfaction of the Tax Obligations (as defined below).

7.
Tax Obligations. The Participant hereby agrees to make adequate provision for
any sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award. The satisfaction of the Tax Obligations shall
occur at the time the Participant receives a distribution of Common Stock or
other property pursuant to this Award, or at any time prior to such time or
thereafter as reasonably requested by the Company and/or any Affiliate in
accordance with applicable law. The Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by any of the following methods: (1) in the
event the PRU is to be settled in part in cash rather than settled in full in
Shares, withholding from the cash to be distributed to the Participant in
settlement of this Award, (2) permitting the Participant to enter into a “same
day sale” commitment with a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby the Participant
irrevocably elects to sell a portion of the Shares to be delivered under the
Award to satisfy the applicable Tax Obligations and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the proceeds
necessary to satisfy the Tax Obligations directly to the Company and/or its
Affiliates, and (3) withholding Shares that are otherwise to be issued and
delivered to the Participant under this Award in satisfaction of the Tax
Obligations; provided, however, that the amount of the Shares so withheld
pursuant to alternative (3) shall not exceed the amount necessary to satisfy the
required Tax Obligations using the minimum statutory withholding rates that are
applicable to this kind of income. In addition, to the extent this Award is not
settled in cash, the Company is authorized to satisfy any Tax Obligations by
withholding for the Tax Obligations from wages and other cash compensation
payable to the Participant or by causing the Participant to tender a cash
payment to the Company if the Committee determines in good faith at the time the
Tax Obligations arises that withholding pursuant to the foregoing alternatives
(2) and (3) above are not in the best interest of the Company or the
Participant. In the event the Tax Obligations arises prior to the delivery to
the Participant of Common Stock or it is determined after the delivery of Shares
or other property that the amount of the Tax Obligations was greater than the
amount withheld by the Company and/or any Affiliate, the Participant shall
indemnify and hold the Company and its Affiliates harmless from any failure by
the Company and/or any Affiliate to withhold the proper amount. The Company may
refuse to deliver the Shares if the Participant fails to comply with the
Participant’s obligations in connection with the Tax Obligations as described in
this Paragraph 7.





--------------------------------------------------------------------------------



8.
Compliance with Laws and Regulations.

a.
The issuance of shares of Common Stock pursuant to the PRU shall be subject to
compliance by the Company and the Participant with all applicable requirements
of law relating thereto and with all applicable regulations of any stock
exchange (or an established market, if applicable) on which the Common Stock may
be listed for trading at the time of such issuance.

b.
The inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance of any
Common Stock hereby shall relieve the Company of any liability with respect to
the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.

9.
Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.

10.
Notices. Any notice required to be given or delivered to the Company under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

11.
Construction. This Agreement and the Notice of Grant evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall apply. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
the PRU.

12.
Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

13.
Excess Shares. If the Shares covered by this Agreement exceed, as of the date
the PRU is granted, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Award shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

14.
Employment at Will. Nothing in this Agreement or in the Plan shall confer upon
Participant any right to continue in the employment of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service with the Company at any time for any
reason, with or without cause.

15.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.





--------------------------------------------------------------------------------



16.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to participation in the Plan, PRUs granted under the Plan
or future PRUs that may be granted under the Plan (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission) by electronic means or to request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require me to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on this ____ date
of ____________, 201__.
SYMANTEC CORPORATION
 
 
By:
 
Title:
 
Address:
 
 
 
 
 
PARTICIPANT
 
 
Signature:
 
Address:
 
 
 



    






--------------------------------------------------------------------------------



APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
1.
Agreement shall mean this Performance Based Restricted Stock Unit Award
Agreement.

2.
Award shall mean the award of PRUs made to the Participant pursuant to the terms
of this Agreement.

3.
Award Date shall mean the date the PRUs are granted to Participant pursuant to
the Agreement and shall be the date indicated in the Notice of Grant.

4.
Code shall mean the Internal Revenue Code of 1986, as amended.

5.
Committee shall mean the Compensation and Leadership Development Committee of
the Company Board of Directors.

6.
Corporate Transaction shall mean

a.
a dissolution or liquidation of the Company,

b.
a merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the stockholders of the Company or
their relative stock holdings and the Awards granted under the Plan are assumed,
converted or replaced by the successor corporation, which assumption will be
binding on all Participants),

c.
a merger in which the Company is the surviving corporation but after which the
stockholders of the Company (other than any stockholder which merges (or which
owns or controls another corporation which merges) with the Company in such
merger) cease to own their shares or other equity interests in the Company,

d.
the sale of substantially all of the assets of the Company, or

e.
any other transaction which qualifies as a "corporate transaction" under Section
424(a) of the Code wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company from or by the
stockholders of the Company).

7.
Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.

8.
Notice of Grant shall mean such notice as provided by the Stock Administration
Department of the Company, or such other applicable department of the Company,
providing Participant with notice of the issuance of a PRU award pursuant to the
Plan and terms of this Agreement.

9.
Participant shall mean the person named in the Notice of Grant relating to the
PRUs covered by this Agreement.

10.
Plan shall mean the Company’s 2013 Equity Incentive Plan, as the same may be
amended from time to time.











--------------------------------------------------------------------------------



APPENDIX B
PERFORMANCE SCHEDULE


The number of PRUs that will be earned shall be based on the metrics set forth
below. Terms not otherwise defined in Appendix A or B shall have the meaning
ascribed to them in the Plan.
1. Grant of Performance Based Restricted Stock Units.


Subject to the terms and conditions of Agreement, the Notice of Grant and of the
Plan, the Company hereby grants to the Employee a number of PRUs set forth in
the Notice of Grant, subject to reduction and vesting as set forth below.


2. Primary Metric.


The Employee can earn the PRUs based on the Company’s performance in
(a) achieving three quarter EPS, and (b) achieving TSR over a two-year period,
with EPS being measured at the end of the third fiscal quarter of the first year
of the Performance Period (as defined below) against the Annual Target Long Term
Incentive Grant and TSR being measured at the end of year two and year three
(with such measurements being year two for the second year TSR measurement
period and years two through three for the third year TSR measurement period,
with such three-year period described as the Vesting Schedule in the Notice of
Grant and hereafter referred to as the “Performance Period”). For purposes of
clarity, no PRUs will be earned until the end of the three-year performance
period, subject to the provisions of Sections 4 and 5 below. The goals
(including the associated threshold, target and maximum levels with respect
thereto) associated with this PRU are established by the Committee and will be
communicated by the Company.


The number of PRUs determined at the at end of the first three quarters of the
first year of the Performance Period will range from 0% to 133% of the Annual
Target Long Term Incentive Grant as determined by the Committee after the end of
the first three quarters of the first year of the Performance Period based upon
the Company’s achievement of the EPS goal, as follows: 0% if performance is
below the threshold level, 50% if performance is at the threshold level, 100% if
performance is at target and 133% if performance is at or above the maximum
level. For EPS performance between the threshold level and the maximum level, a
proportionate fraction of the Annual Target Long Term Incentive Grant between
50% and 133% will be applied based on performance between threshold and maximum
levels. The number of PRUs credited to the Employee at the end of the first
three quarters of the first year of the Performance Period is the “Conditional
PRU Award.”


3. TSR Modifier.


At the end of the second year of the Performance Period and the end of the third
year of the Performance Period, the TSR modifier will be applied to the
Reference Amount (as defined below), as set forth in Section 3 below, in each
case as reviewed and approved by the Committee.  No PRUs are awarded if at the
end of the first three quarters of the first year of the Performance Period the
Company’s achievement of the EPS goal is less than the threshold level
determined by the Committee. Subject to the provisions of Sections 4 and 5
below, no PRUs shall become earned unless the employee is employed by the
Company on the last day of the 3 year Performance Period.


Application of Modifier:


(a) Following the completion of the applicable Performance Period, the
Conditional PRU Award will be adjusted by the TSR modifier to be determined by
the Committee based on the performance criteria set forth below. A Participant’s
earned PRU award (if any) shall be equal to the Reference Amount multiplied by
the TSR modifier for the applicable Performance Period after completion thereof,
as reviewed and approved by the Committee.






--------------------------------------------------------------------------------



The TSR modifier will be as follows based on the Company’s one and two year
performance (with TSR measurements being made at the end of the second year
Performance Period measuring year two, and at the end of the third year of the
Performance Period, measuring years two through three) as measured against the
one-year and two-year performance of the companies comprising the S&P 500 over
the same period (with the S&P 500 being comprised of those companies that make
up the S&P 500 index at the end of the applicable Performance Period): 50% if
performance is at or below the threshold level, 100% if performance is at target
and 150% if performance is at or above the maximum level. For performance
between the threshold level and target level, a proportionate fraction of the
TSR modifier between 50% and 100% will be applied, and for performance between
the target level and the maximum level, a proportionate fraction of the TSR
modifier between 100% and 150% will be applied. TSR performance versus the S&P
500 will be calculated as the 30 calendar day average of the Company’s stock
price as calculated at the beginning of the applicable Performance Period and
end of the applicable Performance Period.


In no event shall more than the number of PRUs set forth in the Notice of Grant
be eligible to be earned pursuant to this Agreement and the Notice of Grant.
4. Change of Control.
In the event of a Change of Control of the Company (as defined in the Executive
Retention Plan (as defined below)) before the end of the first year of the
Performance Period, then the Annual Target Long Term Incentive Grant shall be
subject, to the extent applicable, to the acceleration provisions of Section 1
of the Executive Retention Plan (as well as all other provisions of such plan,
including Section 3 thereof).
In the event of a Change of Control of the Company (as defined in the Executive
Retention Plan) after the end of the first year of the Performance Period but
prior to the end of the third year of the Performance Period, then the
Conditional PRU Award shall be subject, as applicable, to the acceleration
provisions of Section 1 of the Executive Retention Plan (as well as all other
provisions of such plan, including Section 3 thereof).
5. Death, Disability and Involuntary Termination.
If a Participant’s employment with the Company (or any majority or greater owned
subsidiary) terminates by reason of death, total and permanent disability or an
involuntary termination other than for Cause (as defined below) after the end of
the first year of the Performance Period but prior to the end of the third year
of the Performance Period, then the Participant shall be entitled to payment of
a prorated number of PRUs, as follows:
(1)
If the Participant’s termination occurs after the end of the first year of the
Performance Period and prior to the end of the second year of the Performance
Period, then the number of PRUs earned by the Participant shall equal the
product of (A) the Conditional PRU Award multiplied by (B) the Proration Factor.

(2)
If the Participant’s termination occurs after the end of the second year of the
Performance Period but prior to the end of the third year of the Performance
Period, then the number of PRUs earned by the Participant shall equal to (A) two
(2) times (B) the product of (i) the TSR modifier for the second year of the
Performance Period multiplied by (ii) the Reference Amount for the two-year
performance period related to such TSR modifier times (C) the Proration Factor.

Any prorated PRU amounts pursuant to this Section 5 shall be earned by the
Participant on his or her termination date and settled as soon as
administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third (3rd) calendar month following such
termination date. In no event, however, will any prorated number of PRUs be
earned by the Participant if (i) achievement of the EPS goal is below the
threshold level (i.e., if the Conditional PRU Award is zero), (ii) if the
Participant’s service to the Company (or any of its majority or greater owned
subsidiaries) terminates for any reason prior to the end of the first year of
the Performance Period, or (iii) if the Participant voluntarily leaves the
employ of the Company (or any of its majority or greater owned subsidiaries)
prior to the end of the third year of the Performance Period.




--------------------------------------------------------------------------------



6. Restatement of Financial Results
If the Company’s financial statements are the subject of a restatement due to
error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of excess PRUs (as
defined below), if any, earned by the Participant hereunder. For purposes of
this Agreement, “excess PRUs” means the positive difference, if any, between (i)
the number of PRUs earned by the Participant and (ii) the number of PRUs that
would have been earned by that Participant had achievement of the EPS goal been
determined based on the Company’s financial statements as restated. The Company
shall not award any Participant any additional PRUs should the restated
financial statements result in a higher PRU award.
7. Definitions
(a) Annual Target Long Term Incentive Grant shall mean the number of shares of
Common Stock associated with the annual PRU grant as determined by the
Committee.
(b) Cause shall mean the dismissal or discharge of a Participant from employment
for one or more of the following reasons or actions: (i) gross negligence or
willful misconduct in the performance of duties to the Company (other than as a
result of a disability) that has resulted or is likely to result in substantial
and material damage to the Company, after a demand for substantial performance
is delivered by the Company which specifically identifies the manner in which it
believes the individual has not substantially performed his/her duties and
provides the individual with a reasonable opportunity to cure any alleged gross
negligence or willful misconduct; (ii) commission of any act of fraud with
respect to the Company or its affiliates; or (iii) conviction of a felony or a
crime involving moral turpitude causing material harm to the business and
affairs of the Company.
(c) EPS shall mean the diluted net income per share attributable to Symantec
Corporation stockholders reflected in the Company’s condensed consolidated
statements of income as adjusted for the following items: business combination
accounting entries, stock-based compensation expense, restructuring charges,
charges related to the amortization of intangible assets and acquired product
rights, impairments of assets and certain other items that are not included in
the Company’s non-GAAP results. For this purpose, EPS shall be computed in the
manner consistent with the annual financial plan presented to and approved by
the Board of Directors, as well as the quarterly financial results presented to
the Audit Committee of the Board of Directors.
(d) Executive Retention Plan shall mean the Symantec Executive Retention Plan as
in effect on the date of this Agreement and as hereafter amended from time to
time.
(e) Proration Factor shall mean a quotient, the numerator of which is the number
of calendar months rounded up to the next whole month) the Participant was in
the employ of the Company (or any majority or greater owned subsidiary) during
the period commencing with the start of the three-year Performance Period and
ending with his or her termination date, and the denominator of which is
thirty-six (36) months.
(f) Reference Amount shall mean fifty percent (50%) of the Conditional PRU
Award; provided, however, that if the TSR performance at the end of the second
year of the Performance Period is not equal to or greater than the target level
established by the Committee for the Performance Period then ended, then the
Reference Amount for the three-year Performance Period shall be equal to the sum
of (i) fifty percent (50%) of the Conditional PRU Award, plus (ii) the
difference between the number of PRUs earned or awarded at the end of the second
year of the Performance Period and fifty percent (50%) of the Conditional PRU
Award.
(g) TSR shall mean the change in stock price over the performance period
(measured using a 30 calendar day average stock price at the beginning and end
of the respective Performance Period) plus the value of dividends provided in
the respective period. The TSR results shall be expressed as an annualized
return, or compound annual growth rate (CAGR).




--------------------------------------------------------------------------------



APPENDIX C
ADDITIONAL PROVISIONS
1.    Nature of the Grant. In signing this Agreement, the Participant
acknowledges that:


a.    the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;


b.    the grant of PRUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PRUs, or benefits in lieu
of PRUs even if PRUs have been awarded repeatedly in the past;


c.    all decisions with respect to future grants of PRUs, if any, will be at
the sole discretion of the Company;


d.    the Participant’s participation in the Plan is voluntary;


e.    the Participant’s participation in the Plan will not create a right to
further employment with the Company or the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate Participant’s service at any time with or without cause;


f.    PRUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Employer, and
PRUs are outside the scope of the Participant’s employment contract, if any;


g.    PRUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


h.    in the event that Participant is not an employee of the Company, the grant
of PRUs will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant of PRUs will not be interpreted to
form an employment contract with the Employer or any Subsidiary or Affiliate of
the Company;


i.     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


j.    if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of PRUs may increase or decrease in value; and


k.    in consideration of the grant of PRUs, no claim or entitlement to
compensation or damages arises from termination of the PRUs or diminution in
value of the PRUs or Shares received upon vesting of PRUs resulting from
Termination of the Participant’s service by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.






--------------------------------------------------------------------------------



2.    Data Privacy Notice and Consent.
a.    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Employer, the Company, its Parent, its Subsidiaries and its Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.


b.    The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
PRUs or any other entitlement to shares of Common Stock awarded, canceled,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).


c.     The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the PRUs may be deposited. The Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan. The Participant understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusal or withdrawal of consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
3.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.






